Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This office action is in response to the amendment received 2/28/22.
2.	Claims 1-11 and 13-15 are pending in the application. Claims 1, 14, and 15 are independent claims. 
3.	The rejection of claim 14 under 35 U.S.C. 101 because the claim is directed to non-statutory subject matter has been withdrawn in response to applicant’s amendment to claim 14. The rejection of claims 1-15 under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more has been withdrawn pursuant to applicant’s amendments. Finally, the rejection of claims 1-15 under 35 U.S.C. 102 as being anticipated by Jwa has been withdrawn pursuant to applicant’s amendments. 



Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al., PGPub 2009/0265339 filed (10/8/2008) in view of Siram, PGPub. 2015/0067480 filed (2/21/2014).
In reference to dependent claim 1, Chen teaches:
	determining whether a plurality of nodes of a first tree data structure of an HTML or XML document meets at least one predetermined node type rule, wherein the first tree data structure when executed by a processor displays a webpage of a website, and wherein a plurality of candidate nodes is formed from the plurality of nodes that meets at least one predetermined node type rule (See Chen, para. 0027-0031, 0030, 0163, 0184-0187, 0190-0193) providing and receiving HTTP requests for a webpage that contains a document such as an XML document which is a subset of specification defined by the World Wide Web to facilitate the organization and exchange of information across the internet. Element-based input rules for structured data content such as pXML files generated from WORD, PDF, FRAMEMAKER, or HTML files. A rule engine first identifies the matching elements using the element-based input rules and then analyzes the located elements using text-based input rules. Advanced element-based input rules are used to not only determine whether there is a match for the current element, but also to identify matches for a series of elements, including the children elements of the current element, sub-elements, or children nodes of a text node. 
	applying, one or more appearance rule to the plurality of candidate nodes to determine nodes of a second tree, wherein the nodes of the second tree are selected from the nodes of the plurality of candidate nodes that meet the one or more appearance rule (See Chen, para. 0199-0208) map objects are utilized to define an output attribute of the XML element wherein each attribute can have one or more associated rules such as a table mapping rule thus utilizing the XML element nodes to generate a specific appearance within the second tree of XML elements.
	forming the second tree based on the determined on the determined nodes of the second tree, wherein the second tree is a wireframe associated with the first tree data structure (See Chen, para. 0217-0224) Output rules of a map object determine how to construct the output XML element, including the output tag name, element attribute, output text, and CDATA node. The reference fails to explicitly state the second tree is a wireframe associated with the first tree data structure however the reference to Kershaw (See Siram, para. 0034) generates a wireframe for the display of HTML content based upon specific patterns of the HTML content of a webpage such that the wireframe can be used with any HTML pattern. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined the reference to Chen which utilizes specific node type rules to parse through a first document tree of elements and generate a second document tree of node elements for display with the reference to Kershaw which explicitly teaches a wireframe for the inclusion of node elements and thus providing an added benefit of increased relevance of identified node elements for display within a wireframe.
In reference to dependent claim 2, Chen teaches:
	determining a type for a node of the plurality of nodes based on at least one character string in the node, and determining that the node meets the at least predetermined node type rule if the determined type of node is permitted by the at least one predetermined node type rule (See Chen, para. 0170 and 0179) a text-matching rule is used to extract specified content based on a start character string and an end character string. A string rule returns a ‘true’ value when the specified string is identified. Its parameter is a specified string. A string rule does not have sub-rules but can be sub-rule for other rules. 



In reference to dependent claim 3, Chen teaches:
	Wherein the one or more appearance rule is associated with a visual aspect of the plurality of candidate nodes on the webpage (See Chen, para. 0040-0042 and 0120-0126) elements are also defined to have the following attributes: style, CSS-style, font, font size, etc. of each processed node element.
In reference to dependent claim 4, Chen teaches:
	Wherein the one or more appearance rule includes one or more of: the node corresponds to a visible element in the webpage (See Chen, para. 0040-0042 and 0120-0125) elements are also defined to have the following attributes: style, css-style, font, font size, etc. of each processed node element.
In reference to dependent claim 5, Chen teaches:
	Applying a data modification rule to the nodes of the second tree; and removing data from one node within the second tree if the one node meets the data modification rule (See Chen, para. 0041 and 0241) Element table describes a table within the file, can have elements BODY, PAGE, SECTIONCELL, LI, can have elements TGOUP, COLUMN, and ROW as child elements, and has attribute number which indicates a location for the element MARKER. A map object is the basic component of of a map template, and is used to transform a document into an XML file.
In reference to dependent claim 6, Chen teaches:
	Wherein the data modification rule removes the data from the one node if the one node includes a predetermined type of data in the one node (See Chen, para. 0214) map object rely on the transformation of the source file content and determines the name of the output XML element based on the definition specified in the map object. 
In reference to dependent claim 7, Chen teaches:
	Wherein the predetermined type of data is one or more of: a data attribute; text (See Chen, para. 0214) a map object can be used to locate a data in the text. The output element generated by the map object can be named using an element name. 
In reference to dependent claim 8, Chen teaches:
	Wherein a position of a node within the second tree is determined according to at least one node addition rule (See Chen, para. 0219-0222) The output rules of a map object determines how a map object creates output XML elements. For example, an output XML element can be Release, some text, some child elements. The output rules of a map object determine how to construct the output XML element, including the output tag name, element attribute, output text, and CDATA node. 
In reference to dependent claim 9, Chen teaches:
	Wherein the at least one node addition rule includes, where one node in the second tree corresponds to a parent of a node in the first tree, the node is added as a child node of the one node (See Chen, para. 0041-0044) elements are given the following definition element XMLSTREAM is the root element, can have elements HEAD and BODY as child elements.
	Where a node corresponding to the parent of the node in the first tree is absent, the node is added as a child node of a next lowest parent node in the second tree (See Chen, para. 0041-0044) Element META describes an individual attribute of the file, has element DMETATAGS as a parent element, does not have any child elements. 
In reference to dependent claim 10, Chen teaches:
	Wherein a node of the plurality of nodes of the first tree is processed before the processing is performed for any descendant node (See Chen, para. 0194 0221) a set of elements form a sequence, which in turn forms a hierarchical relationship in terms of syntax. These elements can be children elements, children nodes, or sibling nodes of the current element.
In reference to dependent claim 11, Chen teaches:
	Wherein the processing of the plurality of nodes of the first tree is performed using a pre-order depth-first traversal approach (See Chen, para. 0164 and 0221) text-based input rules are used to analyze text content from text documents or elements. Text-based input rules can contain text-travers rules.
In reference to dependent claim 13, Chen teaches:
	Forming a document based on the second tree (See Chen, para. 0032 and 0221) uses a set of rules to parse information in a structured or unstructured document, and convert the document content into a semantic XML documents. Text nodes are usually generated from the source text and placed in the output document directly.
In reference to independent claim 14, the claim recites a computer program product including computer executable instructions for carrying out similar limitations to those found in independent claim 1. Therefore, the claim is rejected under similar rationale.
In reference to independent claim 15, the claim recites an apparatus for carrying out similar limitations to those found in independent claim 1. Therefore, the claim is rejected under similar rationale. 


 
	Response to Arguments
6.	Applicant’s arguments with respect to claims 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant amended the claims through the addition of newly amended language that changed the scope of the invention when the claims are read as a whole. The newly amended claims required the examiner to withdraw the prior art rejection under Jwa and perform a new search to consider the newly amended claims. 


Conclusion
7.	The examiner recommends holding an interview to discuss concepts as they relate to data modification rules for removing and adding nodes to second tree. The examiner believes it would further clarify the claim if language related to modification through addition or removal of nodes would provide essential details after the determination is made based on the predetermined node type rule and the appearance rule to the nodes of the first tree and candidate nodes. As presently claimed, the node candidate does not preclude the examiner from utilize the parsing of each node within a document being selected and defined within a specific XML node element. Thus, the examiner believes further language is needed to perform some type of modification to the nodes based on the determinations made in the independent claims. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J LUDWIG whose telephone number is (571)272-4127. The examiner can normally be reached Mon - Fri. 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MATTHEW J. LUDWIG
Examiner
Art Unit 2178



/STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178